Citation Nr: 0331975	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for antral gastritis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.  

A March 2001 VA treatment record shows that the veteran said 
that he developed colon cancer as a result of exposure to 
herbicides (Agent Orange) during service.  Although service 
connection for colon cancer as secondary to antral gastritis 
was denied in the July 2001 rating decision, the RO has not 
adjudicated entitlement to service connection for colon 
cancer on the theory expressed in the March 2001 VA treatment 
record.  Therefore, the claim implied by this record is 
referred to the RO for appropriate action.


REMAND

The Board finds that the claim must be remanded so that 
records of current treatment cited by the veteran may be 
secured and a new VA examination performed.

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, charges VA with a heightened 
duty to provide certain assistance and notice to claimants of 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  It is thus more favorable to 
claimants than was the former law.  Because the claim was 
pending before VA when the VCAA was enacted, it must be 
developed and adjudicated within the framework established by 
this new law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 
17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a 
claim that 
was the subject of a Board decision entered before the 
enactment of the VCAA).  
New regulations have been promulgated implementing the VCAA 
and, with the exception of certain provisions concerning 
applications to reopen previously denied claims, are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

Development of evidence

It appears to the Board that there may be current medical 
records pertinent to the claim that have remained 
outstanding.  Under the VCAA, VA must make reasonable efforts 
to obtain records pertinent to a claim for benefits, and if 
the records could not be secured, must so notify the 
claimant.  When records needed to decide a claim for VA 
benefits are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA should give to a claimant if it is unable to 
obtain records.  38 C.F.R. § 3.159(e).  

In March 2002, the representative of the veteran submitted 
the veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals.  In the VA Form 9, the veteran contended that his 
gastritis warranted a rating exceeding 30 percent because he 
was "bleeding inside" with the condition.  He related there 
that he had been tested annually for blood in his stool and 
most recently at the Edward Hines Jr. (Hines) VA medical 
facility "about 4 months ago."

The claims file does not contain the record of any testing 
performed at the Hines VA medical facility approximately four 
months before March 2002.  The VA medical records, including 
those from the Hines VA medical facility, that are contained 
in the claims file are dated no later than March 2001, with 
the exception of the documentation of the VA examination that 
took place there in June 2001.

The veteran's antral gastritis is rated under Diagnostic Code 
7307, which concerns hypertrophic gastritis (identified by 
gastroscope) or atrophic gastritis.  The Board notes that the 
claim for an increased rating of this condition was filed in 
January 2001.  The current rating, 30 percent, reflects the 
RO's findings that the condition resembles most closely 
hypertrophic gastritis that is "[c]hronic," "with multiple 
small eroded or ulcerated areas" and with "symptoms."  
38 C.F.R. § 4.114, Diagnostic Code 7307 (2003).  The highest 
rating afforded by Diagnostic Code 7307 for hypertrophic 
gastritis is 60 percent, which is assigned for a condition 
that is "[c]hronic," "with severe hemorrhages, or large 
ulcerated or eroded areas."  Id.  In the statement of the 
case, the RO noted that there was a lack of evidence to 
warrant the assignment of the maximum schedular rating.  
However, the veteran's March 2002 statement indicates that 
there may be VA, and, possibly, private medical records not 
yet associated with the claims file showing that on account 
of bleeding, the disability should be rated at 60 percent 
instead of 30.  See 38 C.F.R. § 4.7 (2003).  Therefore, a 
remand is necessary to ensure that such medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-
(3); see Dunn v. West, 11 Vet. App. 462, 466 (1998) (when 
outstanding VA records could be determinative of the claim, a 
remand for readjudication is in order).  

In addition, the Board is directing in this Remand that the 
veteran be re-examined by VA.  The VCAA requires VA to secure 
a medical examination or opinion if such is necessary to 
decide a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  The VA examination performed in 
conjunction with this claim in June 2001 is inadequate for 
rating purposes.  38 C.F.R. § 4.70 (2003).  A diagnosis of 
chronic GERD (gastroesophageal reflux disease) and chronic 
abdominal pain is stated there, but the examination report 
contains no contemporaneous findings supporting the diagnosis 
or, more important to this claim, showing the presence or 
absence of the characteristics of a gastritis disability that 
are enumerated in the rating schedule.  The examination 
report appears to rely on the proposition that endoscopy in 
1999 revealed erosive esophagitis, but it sets forth no 
current findings.  Thus, the June 2001 examination report 
does not aid VA adjudicators in determining what rating 
criteria are satisfied by the veteran's current antral 
gastritis and therefore, at what level of severity this 
disability should be rated.  On remand, therefore, after any 
outstanding current medical records pertinent to the claim 
have been obtained, a new VA examination must be performed.  
38 U.S.C.A.
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4)

Notice

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio.  The notice must 
clearly indicate that the claimant has one year from the date 
of the notice in which to identify or submit evidence in 
support of the claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans 
of America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent 
with the statute, and therefore invalid, insofar as it 
provides for adjudication of the claim if the claimant has 
not responded to the notice within 30 days).

It appears that the RO sent the veteran a letter in May 2001 
intended to accomplish the notice called for in section 5103 
of the VCAA.  Moreover, in the March 2002 statement of the 
case, the RO included the text of 38 C.F.R. § 3.159(b)(1).  
While the case is in remand status, the RO should determine 
whether these procedures satisfied section 5103 of the VCAA 
and take any corrective action following from its 
determination of this question.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all development action, in addition 
to that requested below, and all notice 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  Any notice 
given, or development action taken, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any controlling legal guidance 
issued after the date of this Board 
decision.  

2.  Write to the veteran and ask him to 
identify any private medical treatment 
that he has received for his gastritis 
since, and including, January 2001.  
Obtain all private medical records that 
the veteran identifies in his response.

Ensure that all VA medical records 
concerning treatment that the veteran has 
received for these conditions since, and 
including, January 2000 - - and in 
particular, records from the Hines VA 
medical facility concerning testing 
performed approximately four months prior 
to March 2002 - - have been associated 
with the claims file.  Continue efforts 
to secure such VA medical records until 
it is reasonably certain that they do not 
exist or that further efforts to obtain 
them would be futile.  

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records that 
could not be obtained.  Associate with 
the claims file all medical records 
obtained. 

3.  After the actions described above 
have been accomplished, schedule the 
veteran for a VA gastrointestinal 
examination to identify the 
characteristics, and assess the severity, 
of the veteran's antral gastritis.  The 
claims file must be made available to the 
examiner and the examiner is requested to 
confirm that it was available for review.  
All tests and studies thought necessary 
by the examiner should be performed to 
identify the characteristics, and assess 
the severity, of the veteran's service-
connected disability, antral gastritis.

The examiner should describe each 
characteristic of the antral gastritis 
identified during the examination through 
clinical evaluation or testing.  As part 
of this account, the examination report 
should indicate (i) whether the veteran's 
antral gastritis is chronic, (ii) whether 
it is symptomatic, and if so, what 
symptoms accompany it, (iii) whether it 
involves multiple small eroded or 
ulcerated areas, (iv) whether it involves 
severe hemorrhages or large ulcerated or 
eroded areas, (v) whether it involves 
anemia and if so, whether pernicious, and 
(vi) whether it is hypertrophic or 
atrophic.

4.  Thereafter, re-adjudicate the claim.  
If the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


